Citation Nr: 0721636	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-27 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
residuals of a left ankle fracture.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
November 1973 to January 1974.  She also served with the Army 
National Guard from October 1978 to October 1991, and reports 
numerous periods of active duty for training and inactive 
duty training in the latter capacity.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which found 
that the veteran had not submitted new and material evidence 
to reopen her claims for service connection, which had last 
been denied by the RO in January 1993.  In January 2007, the 
veteran testified before the undersigned at a Travel Board 
hearing at the RO.

The issue of entitlement to service connection for asthma is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
the residuals of a left ankle fracture and asthma in January 
1993.

2.  The January 1993 rating action was not appealed, and 
hence was final on the evidence of record at that time.

3.  Additional evidence submitted since the January 1993 
decision fails to show that the veteran suffered a left ankle 
fracture in service to which her currently claimed left ankle 
complaints may be attributed.

4.  Evidence submitted since the January 1993 denial of 
service connection for asthma is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for the residuals of a left ankle fracture 
is not new and material, and the January 1993 decision of the 
RO is final and is not reopened.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302 (2006).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for asthma has been 
submitted.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.159, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2001, November 2002, January 2005, and June 2006, 
the RO sent the veteran letters informing her of the types of 
evidence needed to substantiate her claims and its duty to 
assist her in substantiating her claims under the VCAA.  
These letters informed the veteran that VA would assist her 
in obtaining evidence necessary to support her claims, such 
as records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  She was 
advised that it was her responsibility to send medical 
records showing she has a current disability as well as 
records showing a relationship between her claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  She was advised of her opportunities to 
submit additional evidence.  Subsequently, a May 2004 SOC and 
November 2004 and December 2006 SSOC's provided her with yet 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to her 
claim has been obtained and associated with the claims file, 
and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 ( 2006), during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.

The Board finds that the provisions of Kent have essentially 
been met in this case.  The November 2001 and November 2002 
VCAA notices explained what evidence and information was 
needed to establish entitlement to the underlying claims for 
service connection.  The January 2005 notice explained why 
the claims had been previously denied; she was also informed 
that she had to submit relevant evidence to reopen these 
claims.  The June 2006 VCAA notice informed her of what she 
needed to submit in order to reopen her claims; that is, she 
was told that she had to submit evidence that showed that her 
claimed ankle fracture had occurred in service, as well as 
evidence that her asthma had either been incurred in service 
or had been aggravated by that service.  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
provided with notice of the provisions of the Dingess 
decision in March 2006.

II.  Applicable laws and regulations

A.  New and material evidence to reopen a claim

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a) was revised effective August 29, 2001.  The 
revised version, which is applicable in this case since the 
veteran submitted her claim to reopen on November 1, 2001, 
states that a claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence record at 
the time of the last prior final denial of the claims sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claims.

B.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Left ankle fracture residuals

The relevant evidence of record in the claims file at the 
time of the last final disallowance issued in January 1993 
included the veteran's records from her two-month period of 
active military service.  None of these records showed that 
she had fractured or otherwise injured her ankle in service.

Private treatment records developed after service show that 
the veteran had slipped on a wet floor while working at a 
McDonald's restaurant, twisting her left ankle in August 
1987.  Her physician noted that the veteran had lateral 
instability of the ankle which contributed to the ease with 
which she develops inversion sprains.  In October 1987, she 
reinjured the ankle when she slipped in a bathtub.  She 
suffered another sprain in November 1989.  In January 1991, 
she reported that she had fractured her left ankle in 1975.  
In April 1991, she reported that she had had intermittent 
left foot and ankle trouble, most recently in March 1990.  
She indicated that she had hurt her ankle working as a 
security guard.  In February 1992, she stated that she had 
tripped on some stairs the day before.  The ankle was noted 
to be very tender.

The evidence submitted after the January 1993 decision 
included private treatment records from 2001, which showed 
her continuing complaints of left ankle difficulties.  X-rays 
showed no indication of any fracture.  

National Guard records are negative for any left ankle 
complaints. The veteran also submitted multiple treatment 
records from the Social Security Administration.  They 
contained many duplicates of records from the 1980's and 
1990's.  These first showed treatment for left ankle 
complaints in 1987.  In January 1991 she reported that she 
had had paralysis in the lower extremities that had been 
attributed to a low back problem.

Numerous VA and private treatment records developed from 2004 
through 2006 showed continuing treatment for complaints about 
the left ankle.  X-rays showed no evidence of any fracture.  
She was diagnosed with Achilles tendonitis.  

In her January 2007 testimony before the undersigned, the 
veteran stated that she had originally injured her ankle in 
November 1973, during her Air Force active service, when she 
was pushed down some stairs during a fire drill.  She 
asserted that she had torn ligaments and tendons and had 
fractured her ankle in three places.  She claimed that she 
had been placed in a cast and had been placed on a physical 
profile.  She claimed that her private podiatrist had told 
her that her current foot problems, to include a lipoma 
(which had been removed) and deteriorating bone, were related 
to a past fracture.  She indicated that she would submit a 
statement from this physician to that effect, and the record 
was held open for 30 days so that she could submit such a 
statement.  However, no such statement has been received.

After a careful review of the evidence of record, the Board 
finds that the additional evidence which the veteran has 
submitted is not "new and material."  Accordingly, her 
claim for service connection for the residuals of a left 
ankle fracture may not be reopened, and the January 1993 
decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed that the veteran had suffered 
multiple left ankle sprains and injuries after service, first 
noted in 1987 after an on-the-job civilian injury.  However, 
this evidence did not show that she had suffered any left 
ankle fracture in service.  The additional evidence shows 
nothing new to establish that the veteran's left ankle 
complaints first manifested in service.  

We recognize that the veteran has reiterated her assertion 
that she suffered a left ankle fracture in service.  However, 
the objective evidence of record simply does not support this 
assertion.  She has been unable to present any objective 
evidence that such an injury was incurred while she was on 
active duty.  During her hearing she indicated that her 
private podiatrist had told her that her current left foot 
problems were related to a past fracture.  She was provided 
with an opportunity to submit a statement from this 
physician; however, so such evidence was received.  Without 
doubting that the veteran sincerely believes her current left 
foot and ankle difficulties are somehow related to an injury 
suffered in service, we must be mindful that she is not 
competent, as a layperson, to render an opinion as to 
etiology or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Because the veteran has not submitted new evidence, she has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen her claim for service 
connection for the residuals of a left ankle fracture.  Since 
it has been determined that no new evidence has been 
submitted, no further analysis is needed, for the evidence 
could not be "new and material" if it is not new.  See 
Smith v. West, 12 Vet. App. 312 (1999).

B.  Asthma

The evidence that was of record at the time this claim was 
denied in January 1993 included the veteran's service medical 
records.  On November 28, 1973, she had reported to sick call 
with an asthma attack.  She gave a history of bronchitis and 
juvenile asthma with some sort of bronchial dilation.  The 
following day, she was again seen on sick call, at which time 
minimal wheezing was found.  On December 21, 1973, she 
complained of chest congestion and some sinusitis.  The only 
diagnosis was of nasal congestion, for which she was treated 
symptomatically.  There was no separation examination.

Private treatment records developed during the late 1980's, 
showed that the veteran was treated for asthmatic bronchitis 
in May 1987.  She continued to be treated for asthma that in 
1988 and 1989 was noted to be under control.  Private and VA 
medical records developed between 1991 and 2001 reflected 
continuing treatment for bronchial asthma.  She was also 
noted to be a smoker.  

Following the January 1993 denial, the veteran submitted her 
National Guard records.  Examinations from March 1978, 
December 1982, and July 1985 were all negative for asthma.  
VA and private treatment records from the 1990's through 2006 
showed diagnoses of asthma.  Some of these records included 
her comment that she had had asthma most of her life, that 
had become worse in the late 1980's.

The veteran submitted an undated statement from her brother.  
He stated that she had never had asthma as a child (although 
he had).  He said that she had had the normal childhood 
illnesses; however, she was hardly ever sick and almost never 
went to the doctor.  He indicated that while he did not know 
exactly when her asthma had started, although he knew that it 
had begun when she was an adult.

The veteran testified before the undersigned in January 2007 
that her wheezing had begun in the service and that she had 
been given inhalers.  She reported that she had been 
medically discharged from service because of her asthma 
(although there is no objective record of this).  She denied 
that her asthma had begun prior to service, and said that 
since service she had suffered from pneumonia as a result of 
this disorder.

The evidence received after the January 1993 denial of the 
claim, including the statement from the veteran's brother and 
her hearing testimony, is clearly relevant to, and probative 
of, the question of whether her asthma in fact began in 
service, or pre-existed such service.  Taking this evidence 
as credible, for the sole purpose of the claim to reopen, it 
is found that it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a).  Where 
there is such evidence, "[t]his does not mean that the claim 
will always be allowed, just that the case will be reopened 
and the new evidence considered in the context of all other 
evidence for a new determination of the issues."  Smith v. 
Derwinski, 1 Vet. App. 178, 180 (1991).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for the 
residuals of a left ankle fracture, the benefit sought on 
appeal is denied.

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for asthma, the claim 
is reopened, and to that extent only, the claim is granted.


REMAND

Since the claim for service connection for asthma has been 
reopened, the duty to obtain a VA examination if deemed 
necessary to decide the claim is applicable.  See 38 C.F.R. 
§ 3.159(c)(4), (c)(4)(C)(iii) (2006).  In the instant case, 
the Board believes that an examination is needed in order to 
decide this claim.  Specifically, an opinion is needed in 
order to ascertain whether any asthmatic condition pre-
existed her active service and, if so, whether it was 
aggravated during that service.  Also, if it is found that it 
did not pre-exist service, an opinion is needed to ascertain 
whether any symptoms noted in service were the first 
manifestation of chronic asthma.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a respiratory 
examination.  The claims folder, to 
include the service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed. 

a.  The examiner should render an 
opinion as to whether, based upon the 
objective evidence of record, the 
veteran now has bronchial asthma and, 
if so, whether it is at least as likely 
as not (i.e., to a degree of 
probability at, or greater than, 50 
percent) that the disorder pre-existed 
service.

b.  If the condition pre-existed 
service, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any such pre-
existing condition was aggravated 
beyond its natural progression by 
service.

c.  If the condition did not pre-exist 
service, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed asthma had its onset during 
service.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

f.  All indicated special studies 
deemed necessary to render the 
requested opinions must be conducted, 
and the examiner must provide a 
complete rationale for any opinions 
expressed.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for bronchial 
asthma must be readjudicated.  If the 
decision remains adverse to the appellant, 
she and her representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case must then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


